Citation Nr: 1433968	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

The case comes to the Board of Veterans' Appeals (BOARD) on appeal of a November 2009 rating decision of the Department of Veterans (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2013 and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO afforded the appellant a psychiatric medical examination with opinion in March 2012 in which the physician found no evidence of a mental disorder. 

However, a current review of the record reveals that VA psychiatric treatment reports dated through September 2013 have been added to the record in Virtual VA.  These new records reveal that the Veteran received treatment at a VA facility in San Juan for what was diagnosed as AXIS I: major depression without psychosis.

These records are relevant to the Veteran's claim and have not been addressed in a Supplemental Statement of the Case (SSOC).  Given the fact that the Veteran has been diagnosed to have a major depression and also that the examiner who conducted the 2012 medical examination did not have the opportunity to review a July 2011 private physician letter, an April 2011 imaging results or the December 2011 private treatment records that were contained in "Vista Imaging" a remand is necessary for further development.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  On remand, an amendment to the May 2010 VA medical opinion that reflects review of said material should be obtained.

Consequently, this case will be returned to the AMC/RO for additional development prior to Board adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for psychiatric disability since September 2013, the date of the most recent medical evidence of record.  The AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.

2.  After the above, the AMC/RO must send the record to the VA physician who examined the Veteran in March 2012 and ask him/her to review the medical evidence received after the March 2012 evaluation and provide a new opinion on whether it is at least as likely as not (50 percent or more probability) that any post-service psychiatric disability diagnosed, to include the depression diagnosed in 2012 and 2013, is causally related to military service, to include the depression noted in service.  

If the physician who examined the Veteran in March 2012 is not available, the AMC/RO must obtain an opinion from another appropriate medical professional.  If the new physician determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  If the examination is conducted, the new physician should provide the opinion noted above.  The record in this case, including a copy of this remand and all virtual records, must be made available to the physician at the time of the examination.  The rationale for all opinions expressed must be explained in detail.    

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to service connection for a psychiatric disability, to include depression, must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

